

PLEDGE AND SECURITY AGREEMENT
 
This PLEDGE AND SECURITY AGREEMENT (the “Agreement”), dated as of March 31,
2006, is made by 360 Global Wine Company, a Nevada corporation (the “Pledgor”),
in favor of General Electric company, a New York corporation (the “Lender”).
 
RECITALS
 
A. As of the date of this Agreement, the Pledgor, as permitted assignee of
Samson Investment Company pursuant to that certain Stock Purchase Agreement
dated March 9, 2006 by and between General Electric Company and Samson
Investment Company and the First Amendment dated March 31, 2006 (collectively
the “Stock Purchase Agreement”) has purchased from the Lender all of the issued
and outstanding shares of capital stock (the “Pledged Interests”) of Springer
Mining Company, a Nevada corporation (the “Company”). Pursuant to the terms of
that certain Straight Promissory Note of the Pledgor in favor of the Lender,
dated of even date herewith (the “Note”), the Lender has agreed to make a loan
to the Pledgor in the initial principal amount of Two Million Four Hundred
Thousand Dollars ($2,400,000.00) (the “Loan”).
 
B. In order to induce Lender to make the Loan, the Pledgor has agreed to grant
to the Lender a security interest in the Pledged Interests pursuant to the terms
and conditions of this Agreement as additional security for the performance of
the Pledgor’s obligations under the Note.
 
NOW, THEREFORE, in order to induce the Lender to make the Loan, and for other
good and valuable consideration, the receipt and sufficiency of which hereby are
acknowledged, the Pledgor hereby agrees as follows:
 
1.   Grant of Security Interest. The Pledgor hereby pledges, assigns, transfers,
and delivers to the Lender, as security for the performance of the “Secured
Obligations” (as defined below), a continuing and first-priority security
interest (“Security Interest”) in the following (collectively, the
“Collateral”): (a) all right, title, and interest of the Pledgor as a
stockholder of the Company, whether now owned or hereafter acquired; (b) all
right, title and interest of the Pledgor in the Pledged Interests; (c) all
payments, profits, or other distributions, whether in cash, property or
otherwise, at any time owing to the Pledgor on account of its interest as a
stockholder of Company; (d) all certificates and other documents that evidence
the Pledged Interests and all other rights as a stockholder of Company; (e) all
other rights, interests and claims to which the Pledgor may be entitled in its
capacity as a stockholder of Company; and (f) all proceeds of any or all of the
foregoing (in whatever form, whether money, instruments, documents, or other
property).
 
2.   Security for Obligations. This Agreement and the Security Interest secure,
and the Collateral is security for: (a) the prompt and indefeasible payment and
performance in full when due, whether at stated maturity, by acceleration or
otherwise, of all amounts owing under the Note, whether for principal, interest
or fees, costs and expenses that are required to be paid to Lender under the
Note; (b) the Pledgor’s performance of all of its obligations under this
Agreement; and (c) the performance of all of the Pledgor’s other obligations
under the Note (collectively, the “Secured Obligations”).
 
 
 

--------------------------------------------------------------------------------

 
3.   Delivery to the Lender. The Pledgor agrees to execute and deliver to the
Lender such other agreements, instruments, and documents as the Lender may
reasonably request from time to time to effectuate the conveyance, transfer,
assignment, and grant to the Lender of the Security Interest in and to the
Collateral. On or before the date hereof, any and all certificates or
instruments representing or evidencing the Collateral shall be delivered to and
held by or on behalf of the Lender pursuant hereto and shall be in suitable form
for transfer by delivery or, as applicable, shall be accompanied by the
Pledgor’s endorsement, where necessary, or duly executed instruments of
transfer, all in form and substance satisfactory to the Lender. During the
continuance of an “Event of Default” (as defined below), the Lender shall have
the right, at any time in its discretion and without notice to the Pledgor, to
transfer to the Lender or to register in the name of the Lender or any of its
nominees any or all of the Collateral.
 
4.   Representations and Warranties. The Pledgor hereby represents and warrants
to the Lender as follows:
 

4.1
The Pledgor has full power and lawful authority to enter into, deliver, and
perform this Agreement, to assign, transfer and pledge the Collateral to the
Lender and to grant to the Lender a first-priority security interest therein as
herein provided.

 

4.2
The execution, delivery and performance of this Agreement and the grant of the
Security Interest hereunder do not and will not (i) violate any provision of law
applicable to the Pledgor, the organizational documents of the Pledgor, or any
judgment, order, or decree of any court or other agency of government binding on
the Pledgor, (ii) conflict with, result in the breach of or constitute (with due
notice or lapse of time or both) a default under any contractual obligation of
the Pledgor, or (iii) result in or require the creation or imposition of any
material lien upon any of the properties or assets of the Pledgor (other than
liens in favor of the Lender).

 
5.   Covenants of the Pledgor. 
 

5.1
The Pledgor covenants and agrees that it shall: 

 
(a) Access to Books and Records. l Make and cause the Company to make any
records and books of account for the Pledgor and the Company available for the
Lender’s inspection and transcription at any time upon reasonable advance notice
and during business hours and (iii) permit representatives of the Lender to
discuss the business, operations, assets, Properties, prospects and financial
condition of the Pledgor and the Company with officers of each of the Pledgor
and the Company and with their independent certified public accountants and
third party lenders and creditors.
 
(b) Conduct of Business and Maintenance of Existence. Continue to engage in
business of the same general type as is now conducted by it, and preserve, renew
and keep in full force and effect its corporate existence and take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, comply with all contractual
obligations and Requirements of Law.


(c) Maintenance of Property, Insurance. Cause the Company to: keep all Company
Property useful and necessary in its business in good working order and
condition; and maintain with financially sound and reputable insurance companies
insurance on all of its Property in at least such amounts and against at least
such risks as are usually insured against in the same general area by companies
engaged in the same or a similar business.


(d) Notices. Promptly, and in any event within two days, give notice to the
Lender:


 
-2-

--------------------------------------------------------------------------------

 
(i) of the occurrence of any default or event of default under any agreement or
undertaking of the Pledgor or the Company with any Person (including without
limitation the Stock Purchase Agreement between the Lender and Pledgor) or of
any event which but for the requirement that notice be given or time elapse or
both would constitute a default or an event of default under any such agreement
or undertaking;
(ii) of any litigation, investigation or proceeding which may exist at any time
in which the amount involved is $25,000 or more; or involving a Governmental
Authority; or any such matter, if adversely determined, could have a material
adverse effect upon the business, operations, assets, Property, prospects or
financial condition of the Pledgor or the Company or in which injunctive or
similar relief is sought;
(iv) of any material adverse change in the business, operations, assets,
Property, prospects or financial condition of the Pledgor or the Company.
 
(e) Comply with its covenants, agreements and undertakings set forth in the
Stock Purchase Agreement between the Lender and the Pledgor.
 

5.2
The Pledgor covenants and agrees that it shall not:

 
(a)  Disposition of Collateral. Voluntarily sell, assign (except by operation of
law in the event of a death), or otherwise dispose of, or grant any option with
respect to, any of the Collateral.
 
(b) Transfer Pledged Interests. Pledge, assign, sell, or otherwise transfer the
Pledged Interests or any interest therein.
 
(c) Liens. Permit or permit the Company to create, incur, assume or suffer to
exist, any Lien upon any of the Property of the Company except: (i) Liens for
taxes, assessments or governmental charges which are not yet due or delinquent
or which are being contested in good faith by appropriate proceedings and
provided adequate reserves with respect thereto are maintained on the books of
the Company; (ii) easements, municipal and zoning ordinances, and rights of way
restrictions not interfering with the ordinary conduct of the business of the
Company; and(iii) any Liens existing on Property of the Company as of the
closing under the Stock Purchase Agreement between the Pledgor and the Lender;


(d) Prohibition of Fundamental Changes. Enter into or permit the Company to
enter into any transaction of merger, consolidation or amalgamation; liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution); convey,
sell, lease, transfer or otherwise dispose of, in one or a series of
transactions, any of the Pledgor’s or the Company’s business or assets; acquire
by purchase or otherwise all or substantially all the business or assets of, or
stock or other evidences of beneficial ownership of, any Person; or make any
material change in the nature of the Pledgor’s or the Company’s present business
or their method of conducting their present business. Sell, transfer, or
otherwise dispose of any interest in the Company’s capital stock.


(e) Dividends; Redemption of Stock. Permit or cause the Company to declare any
dividends on any shares of any class of its stock, whether now or hereafter
outstanding, make any payment on account of any shares of any class of its
stock, whether now or hereafter outstanding, set apart assets for a sinking or
other analogous fund for the purchase, redemption, retirement or other
acquisition of any shares of any class of its stock, whether now or hereafter
outstanding, or make any other distribution either directly or indirectly,
whether in cash, property or obligations in respect of, or on account of, or
purchase or otherwise acquire any shares of, any class of its stock, whether now
or hereafter outstanding, from any Person.


 
-3-

--------------------------------------------------------------------------------

 
(f) Investments. Permit or cause the Company commit to make, any advance, loan,
extension of credit or capital contribution to, or purchase or commit to
purchase any stocks, bonds, notes, debentures or other securities of, or make
any other investment in, any Person or create or participate in the creation of
any subsidiary.


(g) Restriction of Indebtedness. Permit or cause the Company to create, incur,
assume or have outstanding any Indebtedness.


(h) Sale and Leaseback. Enter into any agreement or cause the Company to enter
into any agreement providing for the leasing by the Company of property which
has been or is to be sold or transferred by the Company to the lessor thereof,
or which is substantially similar in purpose to property so sold or transferred.


(i) Company Affiliates. Suffer or permit the Company to enter into any
transaction with any Company Affiliate. Suffer or permit the Company to enter
into or permit any transaction with any Company Affiliate or any Person in
control of, controlled by or under common control with either of the foregoing
in order to avoid the operation of any of the covenants hereof.


(j) Partnerships; Joint Ventures. Permit the Company or cause the Company to
become a member of any partnership or joint venture.


(k) Change in Control. Permit or cause a change in the power to direct or cause
the direction of management and policies of the Pledgor, either directly or
indirectly, whether through the ownership of voting securities or by contract or
otherwise. Notwithstanding the above, this prohibition shall not apply to 360
Investments, LLC, a Delaware limited liability company. Permit or cause the
Company to permit a change in the power to direct or cause the direction of
management and policies of the Company, either directly or indirectly, whether
through the ownership of voting securities or by contract or otherwise.
 

5.3
As used in this Agreement, the following terms shall have the meanings set forth
below:

 
(a) “Company Affiliate” shall mean any person, firm, or corporation which,
directly or indirectly, controls or is controlled by or is under common control
with the Company. For the purpose of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control with”)
means the possession, directly or indirectly, of the power to direct or cause
the direction of management and policies, either directly or indirectly, whether
through the ownership of voting securities or by contract or otherwise of any
Person.


(b) “Contingent Obligation” shall mean, as to any Person, any guarantee of
Indebtedness or any other obligation of any second Person or any assurance with
respect to the financial condition of any second Person, whether direct,
indirect or contingent, including without limitation, any purchase or repurchase
agreement or other arrangement of whatever nature having the effect of assuring
or holding harmless any third Person against loss with respect to any obligation
of such second Person.


 
-4-

--------------------------------------------------------------------------------

 
(d) “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation or other entity owned or controlled (through
stock or capital ownership or otherwise) by any of the foregoing.


(e) “Indebtedness” shall mean, and shall include, as to any Person, at a
particular time, (a) all indebtedness for borrowed money or for the deferred
purchase price of Property or services in respect of which such Person is
liable, contingently or otherwise, as obligor, guarantor or otherwise, or in
respect of which such Person otherwise assures a creditor against loss, (b)
obligations of such Person, contingently or otherwise, as obligor, guarantor or
otherwise under leases of real or personal property or any comparable
arrangement with respect to use or title which are, shall have been, or should
be, in accordance with generally accepted accounting principles, capitalized,
(c) indebtedness arising under acceptance facilities and the face amount of all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder, (d) all liabilities secured by any
Lien on any Property owned by such Person even if such Person has not assumed or
otherwise become liable for the payment thereof, and (e) any other obligations
(other than deferred taxes) which are required by generally accepted accounting
principles to be shown as liabilities in its balance sheet and which are payable
or remain unpaid.


(f) “Liabilities” shall mean, as to any Person, at any date, all items which
would be classified as liabilities on a balance sheet of such Person at such
time.


(g) “Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing and the filing of any financing statement under
the Uniform Commercial Code or comparable law of any jurisdiction).


(h) “Person” shall mean an individual, partnership, joint venture, corporation,
business trust, joint stick company, trust, unincorporated organization,
Governmental Authority or other entity of whatever nature.


(i) “Requirement of Law” shall mean, as to any Person the Articles of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation, determination of an arbitrator
or a court or other Governmental Authority, in each case applicable to or
binding upon such Person or any of its Property or to which such Person or any
of its Property is subject.
 
6.         Event of Default. The failure of the Pledgor to pay any sums due an
owing under the Note or hereunder shall constitute an “Event of Default” under
this Agreement.
 
 
-5-

--------------------------------------------------------------------------------

 
 
7.         Remedies. Upon the occurrence of an Event of Default hereunder, the
Lender may, at its option, do anyone or more of the following:
 

7.1
The Lender may exercise, in respect of the Collateral, in all rights and
remedies provided for herein or otherwise available to it, all the rights and
remedies as a secured party on default under the New York Uniform Commercial
Code.

 

7.2
The Lender may exercise any and all rights of collection, conversion, or
exchange and any and all other rights, privileges, options, or powers of the
Pledgor pertaining to or relating to the Collateral as if the Lender were the
absolute owner of all of the Collateral. Without limiting the foregoing, the
Lender may exercise all voting and management rights of the Pledgor as a
stockholder of the Company, and the Lender may exercise all other rights that
pertain to the Pledged Interests.

 

7.3
The Pledgor recognizes that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended (the “Securities Act”), and applicable state
securities laws, the Lender may be compelled, with respect to any sale of all or
any part of the Collateral conducted without prior registration or qualification
of such Collateral under the Securities Act and/for such state securities laws,
to limit purchasers to those who will agree, among other things, to acquire the
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof. The Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Lender than those
obtainable through a public sale without such restrictions (including a public
offering made pursuant to a registration statement under the Securities Act),
and the Pledgor agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner and that the Lender shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Collateral for the period of time necessary to permit the issuer thereof to
register it for a form of public sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it.

 
8.            Further Documentation. The Pledgor agrees to execute and deliver
promptly all further instruments and documents and to take all further action
that may be necessary or desirable, or that the Lender may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Lender to exercise and enforce the rights and
remedies of the Lender to exercise and enforce the rights and remedies of the
Lender hereunder with respect to any Collateral or to carry out the provisions
and purposes hereof.
 
9.            Choice of Law. The provisions hereof and the transactions
contemplated hereunder shall be governed by and construed in accordance with the
laws of the State of New York. The Lender and the Pledgor agree than any claim,
lawsuit or action, at law or in equity (including an application for
provisional, interim or injunctive relief), arising from or related to this
Agreement, the Loan or the Note shall be brought in the Jefferson Circuit Court
in Louisville, Kentucky (the “Forum Court”). The Pledgor and the Lender hereby
irrevocably consent and submit to the sole and exclusive jurisdiction and venue
of the Forum Court and each specifically waives any objections based upon lack
of jurisdiction, improper venue or forum non conveniens.
 
10.            Severability. If any court or other judicial authority of
competent jurisdiction determines that any provision hereof, or the application
thereof to any person or circumstance, to be invalid, illegal or unenforceable
to any extent, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it is held
invalid or unenforceable, shall not be affected thereby, and each such provision
hereof shall be valid and enforceable to the fullest extent permitted by law as
though the invalid, illegal or unenforceable provision had never been a part
hereof, or applicable to such person or circumstance.
 
 
-6-

--------------------------------------------------------------------------------

 
11.            Waiver. The parties agree that if and to the extent that any
party does not require strict compliance with the provisions hereof, such action
or inaction shall not constitute a waiver of, or otherwise affect or prejudice
in any manner, such party’s future rights, remedies, benefits, or powers
hereunder, including the right to require strict performance of such provisions.
No course of dealing on the part of any party and no delay or failure by any
party to exercise any right which it may have hereunder shall be deemed a waiver
thereof or otherwise prejudice any of its rights, remedies, or power hereunder
unless so agreed in writing by such party. No waiver by any party of any breach
hereof by any other party shall be deemed to be a waiver of any other breach by
such other party (whether preceding or succeeding and whether or not of the same
or similar nature), and no acceptance of payment or performance by any party
after any breach by any other party shall be deemed to be a waiver of any breach
hereof by such other party, whether or not the first party knows of such breach
at the time it accepts such payment or performance. No failure or delay by any
party to exercise any right or remedy it may have hereunder, at law, in equity
or otherwise by reason of the default of any other party hereunder shall operate
as a waiver of such default or as a modification hereof or shall prevent the
exercise of any such right or remedy by the first party while the other party
continues to be so in default. No extension of time for performance of any
obligation shall be deemed to be an extension of the time for performance of any
other obligation. The consent or approval of one act shall not be deemed to
waive or render unnecessary the consent or approval to or of any subsequent
similar act.
 
IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.
 
360 GLOBAL WINE COMPANY
 

          By:          

--------------------------------------------------------------------------------

Joel Shapiro, Chief Executive Officer    

      
 
GENERAL ELECTRIC COMPANY
 

          By:          

--------------------------------------------------------------------------------

Paul Kalocsay, authorized signatory
   

    

 
     
 
-7-

--------------------------------------------------------------------------------

 
 